DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. EP14167896.1 and PCT/EP2015/060180 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 6 recites “wherein the light curing appliance also comprises a base station which creates a reference field when removing the light curing appliance from the base station, and wherein the combined gyrometer angular sensor detects a change of the location and/or the motion and/or acceleration in the reference field, in at least two dimensions.” is not included in the original Specification and is only supported by the given the priority date of 05/19/2016.
Claims 1-2, 4-5, 7-21, and 23 are given the priority date of 05/12/2014.
Claim Objections
Claim 5 is objected to.  Examiner understands “a combined gyrometer angular sensor” to include an additional sensor being claimed in addition to the previously recited location sensor and motion sensor and configured to operate with the previously recited location sensor and motion sensor (e.g. the “gyrometer angular sensor” is additional structure configured for use in combination with the previously recited sensors).  
The claim is unclear in that the limitation “wherein the location sensor is configured and combined with the motion sensor as a combined gyrometer angular sensor acting as both the location sensor and the motion sensor” could be interpreted as a configuration of the previously recited combined location sensor and motion sensor, without additional physical structure (e.g. the additional gyrometer angular sensor).
Applicant’s specification supports “means of the inventive location sensors or motion sensors or magnetic field sensors or gyrometers or a combination thereof which detect when the light curing appliance is moved away from the correct position after the exposure has been started. For this purpose, the inventive sensors are preferably configured as relative sensors and/or absolute sensors. A location sensor of this type recognizes a movement of the hand-held appliance, as which the light curing and preferably an angular change.” (see applicant’s Specification 05/19/2016, Page 3)
Suggested claim 5 language that clearly identifies an additional sensor is being introduced to the combination is recommended for clarity purposes (e.g. “The dental light curing appliance as claimed in claim 4, wherein the at least two sensors further comprise a gyrometer angular sensor which detects an angular change of a light beam emitted by the light output end, wherein the combination of the location sensor, the motion sensor, and the gyrometer angular sensor are configured and combined to detect when the light curing appliance is moved away from the correct position”).
Dependent Claim 6 and other potential claim limitations requiring a gyrometer sensor should also be written to reflect the suggested language for clarity purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-14, 18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BEERSTECHER (US 2015/0374454), in view of GRAMANN et al. (US 2015/0250572 A1).
Regarding claims 1 and 23, Beerstecher (US 2015/0374454) discloses a dental light curing appliance ([0013]) comprising: a light source (Fig. 1: LED 103), 
a light emission element (light emitted through guide 102), 
a light output end (end comprising guide 102) intended to be directed toward a material that is to be polymerized ([0064] and [0081]), one or more control devices 
at least two sensors ([0021]: “Combination of different sensors, such as acceleration, bending, capacitive and/or temperature sensors, enables control of different operational modes of the dental apparatus; (105): two or more acceleration sensors disclosed in [0015], [0087] discloses a temperature sensor, [0055] discloses a position/location sensor) connected to the one or more control devices and passing on the measured values to the one or more control devices ([0022]: control unit receives measured signal from the sensor), wherein 
the at least two sensors comprises 
a location sensor ([0055] discloses a distance/location sensor) and a motion sensor (acceleration sensor 105 is a motion sensor that detects directional and rotational motions/movements; see [0075]-[0076]); and/or
an acceleration sensor ([0021]-[0022] acceleration sensor 105 is a motion sensor that detects directional and rotational motions/movements; see [0075]-[0076])
which detects a continuous movement of the dental light curing appliance, designed as a hand-held appliance, and sends signals reproducing the motion to the one or more control devices ([0022]), and wherein the motion sensor, is configured as a relative motion sensor ([0058]: the motion/acceleration sensor is configured as a relative motion sensor that senses motion relative to the section of the mouth being treated) which detects relative motion in terms of a position ([0058], [0055]-[0059]) and/or inclination ([0076]) of the hand-held appliance at a beginning of exposure or at a beginning of the polymerization cycle, in at least two dimensions

Beerstecher fails to teach the one or more control devices configured to evaluate the signals from the motion sensor and/or location sensor and acceleration sensor and prolong the polymerization cycle when a deviation from the ideal position occurs by movement of during the polymerization cycle based on the signals of the location sensor and/or the motion sensor and acceleration sensor, said prolongation proportional to the degree of deviation and duration of the deviation.
However, Gramann teaches one or more control devices (electronic control circuitry disclosed in [0092], [0042], [0085]) configured to evaluate the signals from a 
Therefore, it would have been obvious to modify the control circuitry that receives and responds to data from the acceleration, motion, and distance sensors disclosed by Beerstecher, by configuring the control circuitry to automatically adjust the polymerization time period based on the position, distance, and/or movement of the device relative to the treatment area/material being polymerized as taught by Gramann for the purpose of automatically facilitating positioning of the device relative to a patient's tooth, thereby minimizing the risk of imperfectly hardened dental material (for example filling material) due to incorrect positioning of the light relative to the dental material placed to the tooth or placed in a cavity of the tooth.
Regarding claim 2, Gramann further teaches wherein the motion sensor detects the position of the light emission element relative to the material to be polymerized ([0010], [0076]) for the purpose of automatically facilitating positioning of the device relative to a patient's tooth, thereby minimizing the risk of imperfectly hardened dental 
Therefore, it would have been obvious to modify the control circuitry that receives and responds to data from the acceleration, motion, and distance sensors disclosed by Beerstecher, by configuring the control circuitry to automatically adjust the polymerization time period based on the position, distance, and/or movement of the device relative to the treatment area/material being polymerized for the purpose of automatically facilitating positioning of the device relative to a patient's tooth, thereby minimizing the risk of imperfectly hardened dental material (for example filling material) due to incorrect positioning of the light relative to the dental material placed to the tooth or placed in a cavity of the tooth.
Regarding claim 4, Beerstecher further discloses wherein the one or more control devices is/are connected to a light sensor and/or a camera directed towards the material to be polymerized or a treatment area, and based on the output signals of the light sensor and/or the camera, the ideal position of the light curing appliance for the polymerization cycle can be determined ([0064]: distance sensor is an optical sensor; [0056]: location in mouth is determined). 
Regarding claim 7, Beerstecher further discloses wherein the at least one sensor of the hand-held appliance is a position sensor and detects the position by electromagnetic fields ([0061]: capacitive sensor measures a change in the electrical field). 
Beerstecher further discloses wherein the location sensor detects distance to the treatment area of the material to be polymerized by a changing brightness of a predetermined reference beam ([0065]: optical sensor uses light from the illuminating element). 
Regarding claims 9-11, Beerstecher further discloses wherein the one or more control devices turns off the light curing appliance upon reaching a cancellation criterion/threshold value ([0059]: if distance sensor detects that the device touches the inner mouth the control unit will turn the device off). 
Regarding claims 12 and 21, Beerstecher further discloses wherein if an incorrect position is detected by the at least two sensors a light cone emitted by the light output end is trackable by a reflector ([0065]: reflected light is detected by optical sensor). 
Regarding claim 13, Beerstecher further discloses wherein the one or more control devices is configured to activate and/or deactivates a predetermined program function having a predetermined course of time ([0028], [0086], [0081], and [0058]: control unit executes predetermined commands for predefined time periods stored in data storage unit based on predetermined acceleration and motion sequences), said activation or deactivation based on an acceleration of the hand held appliance ([0028] line 8, [0086], and [0081]). 
Regarding claim 14, Beerstecher further discloses wherein the at least one motion sensor is configured as an acceleration sensor and wherein if an acceleration is above a predetermined value the one or more control devices evaluates and stores the acceleration ([0028]: control device has accelerations of various values stored). 
Beerstecher further discloses wherein the light emission element comprises an optical waveguide and the polymerization cycle comprises all three dimensions ([0012]: treating component can be a light guide; [0024]: acceleration sensor measure along three spatial directions). 
Regarding claim 20, Beerstecher further discloses wherein the detected signal is a visual signal and comprises an illuminated LED in the housing ([0064]: an LED generates the detected light).
Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BEERSTECHER (US 2015/0374454), in view of GRAMANN et al. (US 2015/0250572 A1), as applied to Claim 4 above, and further in view of GOODACRE (US 2013/0244196 A1).
Regarding Claim 5, Beerstecher/Gramann disclose the device as set forth in claim 4 above.
Beerstecher further discloses wherein the location sensor configured and combined with the motion sensor to detect rotational movement ([0024]-[0025], [0075]-[0076] and Fig. 1, 104: signals from combined acceleration, distance, and motion sensors (as cited above) additionally measure a rotational/angular movement of the gripping body, generating control signals on the basis of the combined output from the combination of sensors (e.g. rotational movement results in sensor detects the change in angular orientation of the light output end of the lightning device) acting as both the location sensor and motion sensor and detects an angular change of a light beam emitted by the light output end ([0016]: acceleration sensor adapted for measuring a rotational movement, while [0086] discloses location(s) and motions(s)).

However, Goodacre teaches a device (10) for reducing angulation and positioning errors of a dental handpiece during dental procedures ([0017], [0019] first 3 lines) by combining a gyrometer sensor (14) in combination with a plurality of sensors (12, 16); wherein the combination of an acceleration sensor (12), gyrometer (14) and magnetic field sensor (16) to measure motion and location ([0019]) and individual signals from the acceleration sensor, gyrometer and magnetic field sensor are processed to form an overall signal ([0019] and [0021] last 6 lines: a constant audible and visual signal is produced), and wherein noise or incorrect information are compensated for and a constant signal is produced ([0021] last 6 lines: a constant audible and visual signal is produced); and a base station ([0020]: base station comprises the computer with interface (24, 26) which creates a reference field ([0022]: signal emitters create a reference field between 0.5 and 10 meters) when removing the light curing appliance from the base station ([0023]: actuator (32) actuates the device (10) when removed from computer-interface (24, 26) within the reference field), and 
Therefore, it would have been obvious to modify the handpiece of Beerstecher/Grumann, by additionally including a gyrometer sensor to be used in combination with the plurality of sensors, as taught by Goodacre, for the purpose of combining a plurality of sensors which allows each sensor to partially compensate for angulation error made by the other sensor or sensors, thereby decreasing total angulation error during dental procedures that would result from not using a sensor or from using a single sensor only ([0019]).

Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BEERSTECHER, in view of GRAMANN as applied to claims 1 and 5 above, and further in view of NOWAK (CA 2863798 A1; see previously attached).
Regarding claims 16, and 19, Beerstecher/Gramann discloses the claimed invention substantially as in claim 1.
Beerstecher further discloses wherein the motion sensor and location sensor are configured as a combination of acceleration sensor(s) and angular sensor (the angular sensor configured to detect rotational movements in combination with the previously disclosed sensors is disclosed by Beerstecher, [0024]-[0025]: signals from acceleration 
Beerstecher/Gramann fails to teach the angular location sensor comprises a magnetic sensor that detects a change of location/motion/acceleration in the reference field in at least two dimensions. 
However, Nowak (CA 2863798 A1) teaches a dental handpiece comprising a light source (page 1, first paragraph), wherein the appliance creates a reference field (Page 6: “The drawings, moreover, show a position sensor 12. With the latter, it can be determined how large the spatial motion of the handpiece 1 is. For this purpose, the position sensor 12 can be, for example, an acceleration sensor, a terrestrial magnetic field sensor or a tilt sensor. In this case, combinations of different sensor types increase the accuracy with which the change in the spatial position or the movement of the handpiece 1 is determined”) that detects a change of location/motion in the reference 
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Beerstecher/Gramann, by configuring a terrestrial magnetic field sensor in combination with the other sensors that detects a change of location/motion in the reference field, as taught by Nowak, for the purpose of increasing the accuracy with which the change in spatial position or movement of the handpiece is determined by combining different sensor types (page 6, second paragraph).
Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BEERSTECHER, in view of GRAMANN, as applied in claims 1 and 14 above, and further in view of PLANK (US 2008/0026339 A1 (PLANK ‘339).
Regarding claims 15, 17, and 19 Beerstecher/Gramann discloses the claimed invention substantially as claimed in claims 1 and 14 above.
Beerstecher further discloses a base station (Figs. 3-4, (300), [0093]-[0096]) which creates an indication when removing the light curing appliance from the base station ([0092]-[0096])
Beerstecher/Gramann fails to disclose moving the appliance from a resting position transfers the appliance into an activated condition in which the polymerization cycle can be started immediately; and the device comprises a magnetic field sensor.
PLANK (PLANK ‘339) teaches a hand-held light curing device (abstract) with the base station (30) wherein a sensor senses the removal of the device from a resting position in a base station and automatically starts the initialization program of the light curing device ([0010]); and which creates a magnetic reference field ([0028], [0043]), and when removing the light curing appliance from the base station, the location sensor comprises a magnetic field sensor ([0028], [0043]: location sensors detects a change of the location with respect to the base station magnetic reference field), for the purpose of providing a device that fits in better with the smooth running of a practice ([0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Beerstecher/Gramann, by configuring the device for automatic activation using a magnetic field sensor, as taught by Plank, for the purpose of providing automatic initialization of the device such that the dentist or dental technician cannot remove the light curing device from its rest position without the initialization occurring. Inappropriate operation as a result of incorrect actuation of the actuating switch or failure to perform actuation is not possible, since the actuating switch is not required until the actual polymerization cycle is started. 
Regarding claim 17, Beerstecher further discloses wherein focusing of light from the light output end is regulated or increased depending on the motion/incorrect position of the handpiece and wherein the exposure rate is increase locally ([0025]: light output increases/decreases with rotation of device).
Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive. 
Regarding arguments that Beerstecher discloses the device “detected by temperature only, not movement”, Beerstecher discloses movement detected by the device and linked to the functional controls ([0075]-[0079], [0081], and [0086] along with references cited above).
Regarding “THERE IS NO TEACHING IN BEERSTECHER OF MONITORING UNINTENTIONAL MOVEMENT WITH A LOCATION OR MOTION SENSOR”, “movement of the hand-held appliance during the polymerization cycle”, and “when a deviation of the hand-held appliance from the ideal position occurs…” and “THERE IS A MISSING ELEMENT IN THE CITED PRIOR ART - THE ELEMENT OF EXTENDING CURING TIME BASED ON DEVIATION OF POSITION BY UNINTENTIONAL MOVEMENT”.  Gramann is the relevant reference relied upon for teaching the relevant limitations (e.g. Gramann teaches the control devices (electronic control circuitry disclosed in [0092], [0042], [0085]) configured to evaluate the signals from the motion sensor and/or location sensor ([0042] lines 1-8 and last 6 lines) and is configured to prolong the polymerization cycle ([0046]) when a deviation from the ideal position occurs by movement ([0040] last 15 lines, [0042] last 6 lines, [0044] and [0046]). Beerstecher is not relied open for monitoring unintentional movement and/or deviations from ideal positions.  Furthermore, it is noted that some of the specific language upon which applicant relies (i.e., “monitoring unintentional movement") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, 
Regarding “there is no teaching or suggestion in Beerstecher of correcting an unintentional movement of a device” Beerstecher discloses correcting unintentional movement by turning the device off (control devices turns off the light curing appliance upon reaching a cancellation criterion/threshold value ([0059]: if distance sensor detects that the device touches the inner mouth the control unit will turn the device off). Furthermore Beerstecher discloses the one or more control devices configured to determine an ideal position ([0059], [0063]-[0064]) of the light emission element of the hand-held appliance relative to the section of the mouth/material to be polymerized at the beginning of the polymerization cycle by the motion sensor and/or location sensor ([0056]-[0059] discloses the treatment unit’s location inside the mouth is determined by sensors; [0060]-[0062] discloses determination of an ideal position/desired or undesired contact with position(s) within the mouth; [0058] discloses configuration as a motion sensor; [0063]-[0064] discloses measuring exact position during polymerization of dental materials; [0081] discloses a predefined time period/polymerization cycle); 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “intentional movement and predefined function”, and “correcting an unintentional movement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references cited are both directed toward application of desired intensity of light to an object to achieve a desired outcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HAKOMORI (US 2013/0323673 A1), DIECHMANN (US 2014/0186794), FISKER (US 2018/0360317 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772